UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1877



HANNIBAL NGANGA WANGUHU,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-513-031)


Submitted:   May 17, 2006                   Decided:   June 6, 2006


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Bokwe G. Mofor, Silver Spring, Maryland, for Petitioner. Rod J.
Rosenstein, United States Attorney, John W. Sippel, Jr., Assistant
United States Attorney, Baltimore, Maryland, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Hannibal Nganga Wanguhu, a native and citizen of Kenya,

seeks review of an order of the Board of Immigration Appeals

(Board)   denying      his    motion   to    reopen   and   reconsider    removal

proceedings.       We have reviewed the administrative record and

conclude that the Board did not abuse its discretion in denying

Wanguhu’s motion.       See 8 C.F.R. § 1003.2(a), (b) (2006).

              Accordingly, we deny the petition for review for the

reasons stated by the Board.           See In Re: Wanguhu, No. A79-513-031

(B.I.A. Jul. 26, 2005). We dispense with oral argument because the

facts   and    legal   contentions      are    adequately     presented    in   the

materials     before    the    court   and     argument     would   not   aid   the

decisional process.



                                                                PETITION DENIED




                                       - 2 -